Citation Nr: 1128811	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from April 1962 to August 1962.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), and a transcript of this proceeding is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties           set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

The Board finds that further development is required of the matter pending on appeal before a final decision may be issued.

First, there is indication of outstanding records pertaining to an award of disability benefits from the Social Security Administration (SSA). The report of an August 2008 VA Compensation and Pension examination provides direct reference to the fact that the Veteran had been awarded SSA disability benefits in regard to several medical conditions, but at least in part, for back problems. The receipt of SSA benefits is again confirmed in a more recent filing of a June 2011 VA Financial Status Report (VA Form 5655). Given the Veteran's statement during the VA exam that his SSA award was predicated upon a back condition in part, the outstanding SSA disability benefit records have obvious relevance to the instant appeal before VA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Hence, this case must be remanded for the RO to acquire the SSA administrative decision to award benefits from that agency, along with the supporting medical records for that determination. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober,        14 Vet. App. 214 (2000). 

Moreover, there may be outstanding records of VA medical treatment. During the June 2011 hearing, the Veteran identified a relevant instance of treatment involving back problems at the Carl T. Hayden (Phoenix, Arizona) VA Medical Center (VAMC) in 1978. An inquiry must be made for these VA medical records.               See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

In addition, the Veteran throughout pendency of this case has made reference to other instances over the years in which he underwent private medical treatment.        He indicated there was a 1963 employment physical conducted by a prospective employer, a railroad company that found him unfit to work there. A records search for this employment physical is warranted. Also, the Veteran has identified several other private facilities where he received treatment, but qualified that by his own efforts he learned that all treatment records had since been discarded. Regardless, the Board will afford the Veteran one further opportunity to designate locations of private treatment from which he believes medical records might still be available.  See 38 C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts to obtain relevant records including those not in the custody of a Federal department or agency).

Finally, should any additional medical records be acquired which substantiate treatment for a back condition either during, or since, the Veteran's military service, then a supplemental opinion must be obtained from the physician who conducted the August 2008 VA Compensation and Pension examination regarding whether the Veteran's claimed back condition is a disability of service origin. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.

2. The RO/AMC should contact the Phoenix VAMC, and request copies of all available records of treatment from that facility pertaining to the Veteran, in particular           with regard to an identified 1978 instance of treatment. All records and responses received should be associated with the claims file.


3. The RO/AMC should contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding:  (1) the prospective employer, a railroad company, which in 1963 found him unfit for employment due to back problems; and (2) any other private treatment facility that has afforded medical care for a back disorder since military service, and for which he believes medical records may still be on file. Provided that searchs for any identified records are unsuccessful, the RO/AMC            must notify the Veteran and his representative of this            in accordance with the provisions of 38 U.S.C.A.                 § 5103A(b) and 38 C.F.R. § 3.159(e). 

4. Provided only that any new medical evidence is received which substantiates treatment for a back condition during, or since military service, then return  this case along with the Veteran's claims file to the August 2008 VA examiner, for another medical opinion regarding whether the claimed back disability is at least as likely as not etiologically related to the Veteran's service.

5. After completion of the foregoing, the RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.              If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



